DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culbertson (US 20180263758 A1).

Regarding claims 16 and 30-31, and 33-34, an ophthalmological device for intracapsular fragmentation of a lens nucleus of an eye (see [Abstract] which discloses fragmenting lens into a plurality of pieces prior to removal), preparatory to emulsification and removal of the lens nucleus from the eye using a phaco handpiece tip (phacoemulsification tip 541), the ophthalmological device comprising: 
a laser source configured to generate a pulsed laser beam (light source 4, e.g. femtosecond laser);  
a focusing optical module configured to make the pulsed laser beam converge onto a focus in the lens nucleus (optical system 22); 
a scanner system configured to move the focus to target locations in the lens nucleus (z-adjust scan device 40 and X-Y scanner 40, which [move] the focus position of the spot in the patient’s eye); 
and an electronic circuit (control electronics 300 [0032-33]) configured to control the scanner system to move the focus to intracapsular target locations on cutting planes which extend from a posterior surface of the lens nucleus to an anterior surface of the lens nucleus for generating intracapsular tissue cuts for the fragmentation of the lens nucleus (z-scan device 40, which moves the z-coordinate of the focus position, is under the control of control circuit 300 [0032-33]), 
wherein the cutting planes form a maximum of two intracapsular intersecting lines on any of the cutting planes (see annotated Fig 13: two nonconsecutive vertical cuts, equidistant from the diameter of the cross-section shown, defining a first and second cutting plane [0068]. Note that Fig. 13, which illustrates several horizontal and vertical cuts, has been annotated to show the specific first, second and third cuts which read on claim language. The claim uses the transitional phrase, “comprising,” which does not preclude the existence of additional cuts. ), a first cutting plane and a second cutting plane are arranged at a mutual distance larger than a diameter of the phaco handpiece tip (two nonconsecutive cuts would have a distance twice the diameter of the phaco tip [0068]), have an optical axis of the lens nucleus running therebetween without intracapsular intersection (two vertical cuts, and their corresponding first and second cutting planes, do not intersect [0068]; the first and second planes being equidistant from the diameter, the optical axis runs therebetween), and divide the lens nucleus into three fragments (two planes divide a 3-dimensional space into 3 volumes) , and a third cutting plane forms intracapsular intersecting lines with the first cutting plane and the second cutting plane for subdividing each of the three fragments (see Fig 13, a horizontal cut defining a third cutting plane subdivides the 3 volumes into six sextants).  

    PNG
    media_image1.png
    211
    270
    media_image1.png
    Greyscale

Figure 13 (Culbertson), Annotated: Two nonconsecutive vertical cuts, equidistant from the diameter of the cross-section shown, defining a first and second cutting plane [0068], and a third horizontal cut, defining a third cutting plane.

Regarding claim 17, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations on the first cutting plane and the second cutting plane (controller 300 of system 2 scans a beam in X, Y, and Z dimensions [0026]) whereby the first cutting plane and the second cutting plane are running essentially parallel to the optical axis of the lens nucleus (see Fig 13, two nonconsecutive vertical cuts, equidistant from the diameter of the cross-section shown, defining a first and second cutting plane [0068]; the first and second planes being equidistant from the diameter, the optical axis runs parallel to both cutting planes).  

Regarding claim 18, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations (controller 300 [0026; 0032-33])  on the first cutting plane and the second cutting plane whereby the first cutting plane and the second cutting plane are running essentially parallel to each other (see Fig 13, two nonconsecutive vertical cuts, equidistant from the diameter of the cross-section shown, defining a first and second cutting plane [0068]; the first and second planes being parallel to each other).  

Regarding claim 19, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-33]) on the first cutting plane and the second cutting plane whereby the first cutting plane and the second cutting plane are inclined to each other and form an intersecting line outside the lens nucleus (Fig 9, see pair of opposing laser cut planes 536 [0063]).  

Regarding claim 20, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-33]) on the first cutting plane and the second cutting plane whereby the first cutting plane and the second cutting plane are inclined to each other, defining an inclination angle in a reference plane normal to the optical axis of the lens nucleus (Fig 9, see pair of opposing laser cut planes 536; wherein the optical axis is also the axis of the depicted pyramid [0063]).  

Regarding claim 21, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-33]) on the first cutting plane and the second cutting plane whereby the first cutting plane and the second cutting plane are inclined to each other, defining an inclination angle in a reference plane normal to a symmetry plane and running through the optical axis of the lens nucleus (Fig 9, see pair of opposing laser cut planes 536; wherein the optical axis is also the axis of the depicted pyramid, wherein the symmetry plane bisects the depicted pyramid [0063]).  

Regarding claim 22, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-0033]) on the first cutting plane and the second cutting plane whereby the first cutting plane and the second cutting plane have a symmetry plane running through the optical axis of the lens nucleus (see Fig 13, two nonconsecutive vertical cuts, equidistant from the diameter of the cross-section shown, defining a first and second cutting plane [0068]; the first and second planes being parallel to each other).  

Regarding claim 23, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-33]) on the third cutting plane whereby the third cutting plane runs through the optical axis of the lens nucleus (see Fig 11a, wherein crossed cut 522 runs through the axis of the lens).  

Regarding claim 24, wherein the electronic circuit is further configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-33]) along adjacent scanning lines running in the cutting planes for generating the intracapsular tissue cuts (see Fig 13, adjacent scanning lines defining intracapsular cutting planes [0068]).  

Regarding 25, 32, wherein the laser source comprises a femtolaser configured to generate a pulsed laser beam with femtosecond laser pulses (pulsed femtosecond laser [0026]).  

Regarding claim 26, wherein the focusing optical module comprises at least one movable lens configured to adjust a location of the focus along the optical axis of the lens nucleus (lens group 42 moves along the z-axis, i.e. the optical axis, in order to adjust the focus along said axis [0032]).  

Regarding claim 27, wherein the scanner system comprises a divergence modulator (beam conditioning stage 22 [0030]) configured to modulate a divergence of the pulsed laser beam for adjusting a location of the focus along the optical axis of the lens nucleus (beam parameters such as divergence can be modulated by 22 [0030]).  

Regarding claim 28, wherein the distance between the first cutting plane and the second cutting plane is greater than a third of a diameter of the lens nucleus (see Fig 16, two selected nonconsecutive vertical cuts, i.e. given that the diameter spans 16 columns, a first and second cutting plane spaced more than 6 columns apart [0068]; the first and second planes being parallel to each other).  

Regarding claim 29, wherein the electronic circuit is configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-33]) on the first cutting plane, the second cutting plane, and the third cutting plane, whereby the first cutting plane, the second cutting plane, and the third cutting plane form an essentially H-shaped intersection with a reference plane normal to the optical axis of the lens nucleus (see Fig. 14, i.e. wherein the first and second planes are formed by vertical cuts 622 closest to the vertical axis, and the third plane is formed by a horizontal cut 622 closest to the horizontal axis).  

Regarding claim 35, wherein the electronic circuit is further configured to control the scanner system to move the focus to intracapsular target locations (controller 300; [0026; 0032-33]) on the first cutting plane and the second cutting plane whereby the first cutting plane and the second cutting plane have a symmetry plane running through the optical axis of the lens nucleus (see Fig 13, two nonconsecutive vertical cuts, equidistant from the diameter of the cross-section shown, defining a first and second cutting plane [0068]; the first and second planes being parallel to each other, and the central vertical line defining a symmetry plane coinciding with the optical axis).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 9-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792